Title: To James Madison from George Washington Sevier, 23 October 1815
From: Sevier, George Washington
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Knoxville Tenne.
                            Oct. 23d. 1815
                        
                    
                    I have been informed that Col Hawkins, the present Agent for the Creek Indians, lies very low (probably dead) also that Should he recover he intends resigning his office as Agent. I have therefore thought it adviseable to apply immediately to you for the appointment; presuming that, having devoted the prime of my life to the Service of my Country, and having been raised on the frontiers near the Indians, and Consequent Knowledge of Indians and their affairs, Will be Some recommendation. I have not thought it necessary to procure any recommendations, as I am already well Known to the war department, and, I have understood, that the Administration is disposed to give a preference to the disbanded officers. I am induced to believe that Several of the Members of Congress from this State, will support my application. I hope Sir, that, you will pardon the liberty, I have taken in addressing you on this Subject. I am Sir, Very Respectfully Your mst. Obt. Hble. Servt.
                    
                        G.W. SevierLate Col. 1st. Rifle
                    
                